Exhibit 10.33

AIU Insurance Company American International Companies American Home Assurance
Company Principal Bond Office Granite State Insurance Company 175 Water Street,
6th Floor Illinois National Insurance Company New York, N.Y. 10038 The Insurance
Company of the State of Pennsylvania   National Union Fire Insurance Company of
Pittsburgh, PA   New Hampshire Insurance Company   Commerce and Industry
Insurance Company   Commerce and Industry Insurance Company of Canada  

CONTINUING AGREEMENT OF INDEMNITY MISCELLANEOUS SURETY BONDS

THIS AGREEMENT is made by the undersigned for the continuing benefit of AIU
Insurance Company, American Home Assurance Company, Granite State Insurance
Company, Illinois National Insurance Company, The Insurance Company of the State
of Pennsylvania, National Union Fire Insurance Company of Pittsburgh, Pa, New
Hampshire Insurance Company, Commerce and Industry Insurance Company, Commerce
and Industry Insurance Company of Canada (hereinafter referred to collectively
as the "SURETY") for the purpose of saving each and all of them harmless and
indemnifying each and all of them from all loss and expense in connection with
any Bonds executed on behalf of any one or more of the following persons, firms
or corporations:

Labor Ready, Inc.

(hereinafter referred to as Applicant).

WITNESSETH,

WHEREAS, the Applicant; individually; jointly with others or on behalf of any of
its subsidiaries, affiliates or divisions or their subsidiaries, affiliates or
divisions now in existence or hereafter formed or acquired; or on behalf of
individuals, partnerships or corporations, may desire or be required from time
to time to give certain bonds, undertakings, or instruments of guarantee (all of
which will hereinafter be included within the term "BOND" OR "BONDS"), and

WHEREAS, upon the express condition that this instrument be executed, the Surety
has executed or procured the execution of, or may from time to time hereafter
execute or procure the execution of such Bonds, and the Surety may continue the
Bond or Bonds heretofore executed and may forebear cancellation of such Bonds;

NOW, THEREFORE, in consideration of the execution of any such bond or bonds or
the forbearance of cancellation of existing Bonds and as an inducement to such
execution or forbearance, we, the Undersigned, agree and bind ourselves, our
heirs, executors, administrators, successors and assigns, jointly and severally,
as follows:

FIRST: To pay to the Surety in advance upon the execution of each Bond the
initial premium computed in accordance with the rates currently charged by the
Surety at the time such Bond is executed and the Undersigned will also pay all
renewal or additional premiums computed and such rates until proof is furnished
satisfactory to the Surety of its discharge from all liability under such Bond.

SECOND: To indemnify, and keep indemnified, and hold and save harmless the
Surety against all demands, claims, loss, costs, damages, expenses and
attorneys' fees whatever, and any and all liability therefore, sustained or
incurred by the Surety by reason of executing or procuring the execution of any
said Bond or Bonds, or any other Bonds, which may be already or hereafter
executed for or at the request of the Undersigned, or renewal or continuation
thereof, or sustained or incurred by reason of making any investigation on
account thereof, prosecuting or defending any action brought in connection
therewith, obtaining a release therefrom, recovering or attempting to recover
any salvage in connection therewith or enforcing by litigation or otherwise any
of the agreements herein contained. Payment of amounts due Surety hereunder
together with legal interest shall be payable upon demand.

THIRD: That if Surety shall be required or shall deem it reasonably necessary to
set up a reserve in any amount to cover any claim, demand, liability, expense,
suit, order, judgment or adjudication under or on any Bond or Bonds, to
immediately upon demand deposit with Surety an amount of money sufficient to
cover such reserve and any increase thereof, at anytime, in payment or
compromise of any liability, claims, demands, judgment, damages, fees and
disbursements or other expenses; and the Undersigned, in the event of their
failure to comply with such demand, hereby authorize and empower any attorney of
any court of record of the United States or any of its territories or
possessions, to appear for them or any of them in any suit by Surety and to
confess judgment against them or any of them for any sum or sums of money up to
the amount of any or all Bond or Bonds with costs, interest and reasonable
attorney’s fees; such judgment, however to be satistied upon the payment of any
and all such sums as may be found due by the Undersigned to Surety under the
terms of this agreement. The authority to confess judgment as set forth herein
shall not be exhausted by any one exercise thereof, but may be exercised from
time to time and more than one time until all liability of the Undersigned to
Surety shall have been paid in full. Demand shall be sufficient if sent by
registered or certified mail to the Undersigned at the address or addresses
given herein or last known to Surety, whether or not actually received. The
Surety shall notify the Undersigned in writing of its intent to seek a
confession of judgement against the Undersigned three days prior to going to
court and said notice shall contain the time, date and place in which the
confession of judgment will be sought . Furthermore, notice shall be sufficient
if sent by registered or certified mail, facsimile transmission, or electronic
mail to the Undersigned at the address or addresses given herein or last known
to the Surety and in no way is proof of receipt necessary prior to the Surety
commencing with said confession of judgement.

FOURTH: All collateral security held by or assigned to the Surety may be used by
the Surety at anytime in payment of any claim, loss or expense which the
Undersigned have agreed to pay hereby, whether or not such claim, loss or
expense arises out of or in connection with such Bond under which such
collateral is held. The Surety may sell or realize upon any or all such
collateral security, at public or private sale, with or without notice to the
Undersigned or any of them, and with the right to be purchaser itself at any
public sale, and shall be accountable to the Undersigned only for such surplus
or remainder of such collateral security or the proceeds thereof as may be in
the Surety's possession after it has been fully indemnified as in this agreement
provided. The Surety shall not be liable for decrease in value or loss or
destruction of or damage to such security, however caused.

FIFTH: The Surety shall have the right, at its option and in its sole
discretion;

(a) To deem this Agreement breached should the Applicant become involved in any
agreement or proceeding of liquidation, receivership, or bankruptcy, voluntarily
or involuntarily, or should the Applicant, if an individual, die, be convicted
of a felony, become a fugitive from justice, or for any reason disappear and
cannot immediately be found by the Surety by use of usual methods.

(b) To adjust, settle or compromise any claim, demand, suit or judgment upon
said Bond or Bonds, or any of them, unless the Undersigned shall request in
writing the Surety to litigate such claim or demand, or defend such suit, or
appeal from such judgment, and shall deposit with the Surety, at the time of
such request, cash or collateral satisfactory to the Surety in kind and amount
to be used in paying any judgment or judgments rendered with interest, costs and
attorneys' fees.

All damage, loss or expense of any nature which the Surety may incur under
section FIFTH shall be borne by the Undersigned.

SIXTH: Each of the Undersigned expressly consent that in the event of any action
against the Surety arising out of its execution of such Bond or Bonds which is
not handled pursuant to the provisions of Section FIFTH subparagraph (b), the
Surety shall have the right to apply to the Court in which such action is
brought for an order making any one or more of them defendants and hereby
further consent to the granting of such application for making such order and
agree to become parties defendant.

SEVENTH: The Surety shall have the exclusive right for itself and for the
Undersigned to decide and determine whether any claim, demand, suit or judgment
upon said Bond or Bonds shall, on the basis of liability, expediency or
otherwise, be paid, settled, defended or appealed, and its determination shall
be final, conclusive and binding upon the Undersigned (except as provided in
Section FIFTH (b) hereof); and any loss, costs, charges, expense or liability
thereby sustained or incurred, as well as any and all disbursements on account
of costs, expenses, and attorneys' fees, deemed necessary or advisable by the
Surety, shall be borne and paid immediately by the Undersigned, together with
legal interest. In the event of any payment, settlement, compromise or
investigation, an itemized statement of the payment, loss, costs, damages,
expenses or attorneys' fees, sworn to by any officer of the Surety or the
voucher or vouchers or other evidence of such payment, settlement or compromise
shall be prima facie evidence of the fact and extent of the liability of the
Undersigned to the Surety in any claim or suit hereunder and in any and all
matters arising between the Undersigned and the Surety.

EIGHTH: Until the Surety shall have been furnished with competent legal evidence
of its discharge without loss from any and all Bonds, the Surety shall have the
right at all times to free access to the books, records and accounts of each of
the Undersigned for the purpose of examining the same. Each of Undersigned
hereby authorizes and requests any and all depositories in which funds of any of
the Undersigned may be deposited to furnish to the Surety the amount of such
deposits as of any date requested and any person, firm or corporation doing
business with the Undersigned is hereby authorized to furnish any information
requested by the Surety concerning pity transaction. The Surety may furnish
copies of any and all statements, agreements and financial statements and any
information which it now has or may hereafter obtain concerning each of the
Undersigned, to other persons or companies for the purpose of procuring
co-suretyship or reinsurance or of advising interested persons or companies.

NINTH: Each of the Undersigned does hereby waive all right to claim any
property, including homestead as exempt from levy, execution, sale or other
legal process under the law of any state, province or other government as
against the rights of the surety to proceed against the same for indemnity
hereunder. The Undersigned hereby waive all notice of any default or any other
act or acts giving rise to any claim under any said Bond or Bonds, and waive
notice of any and all liability of the Surety under any said Bond or Bonds or
any and all liability on the part of the Undersigned to the effect and end, that
each of the Undersigned shall be and continue liable to the Surety hereunder
notwithstanding any notice of any kind to which the Undersigned might have been
or be entitled and notwithstanding any defenses which the Undersigned might have
been or entitled to make.

TENTH: The Surety shall have every right and remedy which a personal surety
without compensation would have, including the right to secure its discharge
from the suretyship, and nothing herein contained shall be considered or
construed to waive, abridge or diminish any right or remedy which the Surety
might have if this instrument were not executed. The Undersigned will, on
request of the Surety procure the discharge of the Surety from any bonds, and
all liability by reason thereof. Separate suits may be brought hereunder as
causes of action may accrue, and the pendency or termination of any such suit
shall not bar any subsequent action. The Surety shall be notified immediately by
the Undersigned of any claim or action which may result in a claim against the
Surety, such notice to be given by registered mail to the Surety at its Home
Office, In the event of legal proceedings against the Surety, upon or on account
of any said Bond or Bonds, the Surety may apply for a court order making any or
all of the Undersigned parties defendants, and such Undersigned hereby consents
to the granting of such application and agrees to become such a party defendant
and to allow judgment, in the event of judgment against the Surety, to be
rendered also against such Undersigned in like amount and in favor of the
Surety, if the Surety so desires.

ELEVENTH: The Surety may decline to execute any Bond herein applied for and it
shall not be liable to the Undersigned and the Undersigned shall make no claim
for any damages alleged to arise from such declination nor shall it be liable to
the Undersigned should its Bond or Bonds not be accepted. Furthermore, the
Surety shall have the absolute right to cancel any Bond in accord with any
cancellation provision contained therein, to procure its release from any Bond
under any law for the release of sureties: and the Surety is hereby released
from any liability for expense, cost of damage alleged to be sustained by the
Undersigned by reason of such cancellation or release of bond obligation.

TWELFTH: The Agreement shall, in all its terms and agreements, be for the
benefit of and protect any person or company joining with the Surety in
executing said Bond or Bonds, or any of them or executing at the request of the
Surety said Bond or Bonds, or any of them as well as any company or companies
assuming co-suretyship or reinsurance thereon.

THIRTEENTH: The Undersigned warrant that each of them is specifically and
beneficially interested in the obtaining of each Bond. Failure to execute, or
defective execution, by any party, shall not affect the validity of this
obligation as to any other. party executing the same and each such other party
shall remain fully bound and liable hereunder. Invalidity of any portion or
provision of this Agreement by reason of the laws of any state or for any other
reason shall not render the other provisions or portion hereof invalid.
Execution of any application for any Bond by the Applicant, or of any other
indemnity agreement by any Undersigned for the Applicant shall in no way
abrogate, waive or diminish any rights of Surety under this Agreement. The
undersigned acknowledge that the execution of this Agreement and the undertaking
of indemnity was not made in reliance upon any representation concerning the
financial responsibility of any Undersigned, or concerning the competence of the
Applicant to perform.

FOURTEENTH: Each of the Undersigned expressly recognizes and covenants that this
Agreement is a continuing obligation applying to and indemnifying the Surety as
to any and all Bonds (whether or not covered by any application signed by
Applicant-such application to be considered between the parties hereto as merely
supplemental to this Continuing Agreement of Indemnity) heretofore or hereafter
executed by Surety on behalf of Applicant (whether acting alone or as a
Co-venturer) until this Agreement shall be canceled in the manner hereinafter
provided. Any of the Undersigned may notify the Surety at its Home Office, of
such Undersigned's withdrawal from this Agreement; such notice shall be sent by
certified or registered mail and shall state when, not less than thirty days
after receipt of such notice by the Surety, such withdrawal shall be effective.
Such ,Undersigned will not be liable under this Agreement as to any Bonds
executed by the Surety after the effective date of such notice; provided, that
as to any and all such Bonds executed or authorized by the Surety prior to
effective date of such notice and as to all, and all renewals, continuations and
extensions thereof or substitutions, therefore, regardless of when the same are
executed, such Undersigned shall be and remain fully liable hereunder, as if
said notice had not been served. Such withdrawal by any Undersigned shall in no
way affect the obligation of any other Undersigned who has given no such notice
of termination.

FIFTEENTH: The Surety shall have the right, and is hereby authorized and
empowered but not required: (a) To increase or decrease the penalty or penalties
of any such Bond or Bonds, to change the obligee or obligees therein, to execute
any continuations, enlargements, modifications and renewals thereof or
substitute therefore with the same or different conditions, provisions and
obligees, and with the same or larger or smaller penalties, it being agreed that
this instrument shall apply to and cover such new or changed bonds or renewals
even though the consent of the Surety may or does substantially increase the
liability of the Applicant and the Undersigned; (b) to take such steps as it may
deem necessary or proper to obtain release from liability under any such Bond or
Bonds.

SIXTEENTH: The foregoing indemnity shall apply as to all Bonds as aforesaid
unless the Undersigned herein shall specifically designate in this paragraph the
Bond to which his indemnity shall be limited and affix his signature following
that designation.

BOND DESCRIPTION:                   N/ A
SIGNATURE:                N/A

SEVENTEENTH: The Surety shall be entitled to enforce the obligations hereof
directly against any and all Undersigned without the necessity of first
proceeding against the Applicant.

EIGHTEENTH: This Agreement or a carbon, photographic, xerographic or other
reproduction or copy of this Agreement shall constitute a Security Agreement to
Surety and also a Financing Statement, both in accordance with the provisions of
the Uniform Commercial Code of every jurisdiction wherein such Code is in
effect, but the filing or recording of this Agreement shall be solely at the
option of Surety and the failure to do so shall not release or impair any of the
obligations of the Applicant or the Undersigned under this Agreement or
otherwise arising, nor shall such failure be in any manner in derogation of the
rights of Surety under this Agreement or otherwise.

NINETEENTH: The rights of indemnification of each Surety signatory to this
Agreement shall be individual and not joint with those of the other signatory
Sureties as respects any bond issued by it, to any Applicant and shall be
enforceable against the Undersigned as to any and all bonds issued to any
Applicant hereunder.

TWENTIETH: PLACE IN FUNDS – Where under the terms of any Bond or Bonds the
surety is required to make payment upon receipt of a first written or simple
demand without proof or condition, the Undersigned will immediately upon the
Surety's first written request or simple demand (which shall be conclusive
evidence that such sums is due and payable) pay to the Surety or place with the
Surety (subject to the Bond amount and additional costs or liquidated damages,
if any) the sum required to make such payment without any question or delay and
whether or not such demand is in the Undersigned's opinion a proper demand.

Signed, sealed and dated this 6th day of April, 2000.

Labor Ready, Inc. Attest:     By /s/ Joseph P. Sambataro /s/ Ronald L. Junckl
Joseph P. Sambataro, Executive Vice Ronald L. Junck, General Counsel and
President, CFO and Treasurer Secretary

 